DETAILED ACTION
	This Office action is based on the amendments filed December 1, 2021 for application 16/464,727.  Claims 1, 2, and 7 have been amended; claims 1-7 are currently pending.

Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims in this application are allowed because the prior art fails to disclose, either singly or in combination, the claimed body trunk supporter provided with one belt-like lower band section adapted to be wrapped around and positioned at a pelvis of a user, an X-shaped stretchable middle band section that has a pair of lower end parts joined to the lower band section and adapted to press areas of a lumbar region of the user and a pair of upper end parts, and a pair of upper band sections joined to the pair of upper end parts of the middle band section and adapted to be wrapped around and positioned at a chest of the user, wherein the pair of upper band sections are configured to be separated from each other and extend in bilaterally opposite directions, and wherein the pair of upper band section and the lower band section are configured to be separated from each other at upper and lower positions so that an abdomen of the user is not compressed in combination with the other claimed limitations.

The closest prior art of record is Gruber (US Patent 4,470,417) which discloses a body trunk supporter (orthosis 10) provided with a belt-like lower band section (elastic side panels 26, 27) that is capable of being wrapped around and positioned at a pelvis of a user, an X-shaped stretchable middle band section (elastic panels 43, 44) that has a pair of lower end parts joined to the lower band section (26, 27) (via side edges 30) and is capable of pressing areas of a lumbar region of the user, and a pair of upper band sections (elastic side panels 25, 28) that are joined to a pair of upper end parts of the middle band section (48, 44) (via side edges 30) and are capable of being wrapped around and positioned at a chest of the user, wherein the upper band sections (25, 28) are configured to be separated from each other and to extend in bilaterally opposite directions in an unfolded state and are capable of being wrapped around and positioned near fifth to tenth ribs of the chest of the user (Figs. 2 & 4-5; column 3, lines 44-48; column 4, lines 7-10).  However, Gruber fails to teach that the pair of upper band section and the lower band section are configured to be separated from each other at upper and lower positions so that an abdomen of the user is not compressed.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/21/2022